       Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTON F. LIVERPOOL,

                              Plaintiff,

                       -v.-

CAPTAIN DAVIS, Shield #1282;                             17 Civ. 3875 (KPF)
OFFICER GREEN, Shield #7507;
                                                       OPINION AND ORDER
OFFICER LARAQUE, Shield #3665;
CAPTAIN KISTE, Shield #958; and
CORRECTION OFFICER LLARCH,
Shield #3352,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Anton F. Liverpool, proceeding pro se, brings this action

under 42 U.S.C. § 1983 against Charles Davis, Brandon Green, James

Laraque, Gustavo Kiste, and William Llarch (collectively, “Defendants”), who

are all correction officers at the Otis Bantum Correctional Center at Rikers

Island (“OBCC”), stemming from incidents that occurred while Plaintiff was

confined at OBCC. After more than three years of litigation, Defendants now

move to amend their answer to Plaintiff’s Third Amended Complaint (“TAC”) to

assert as an affirmative defense, for the very first time, that Plaintiff’s claims

are barred by a 2016 settlement agreement between Plaintiff and the City of

New York in an unrelated case, which agreement contains a broad general

release. For the reasons discussed below, the Court denies Defendants’ motion

to amend.
       Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 2 of 11




                                    BACKGROUND 1

      As evident from the docket number, this case has been pending for a

number of years. The Court presumes familiarity with the facts and history of

this case, which the Court previously articulated in resolving Defendants’

motion for summary judgment. See Liverpool v. Davis, 442 F. Supp. 3d 714,

718-20 (S.D.N.Y. 2020) (“Liverpool I”). The Court therefore provides only

information relevant to resolving the instant motion.

      This lawsuit arises out of an incident that took place at OBCC on July 9,

2014. While Plaintiff was being held in the Main Intake area of OBCC, he was

caught in the middle of what can only be described as a battle of human waste

products. (See Def. 56.1 ¶¶ 2-17). Plaintiff was exposed to, and repeatedly hit

with, human excrement for approximately 20 to 30 minutes, when several

other inmates in the Main Intake area began flinging human excrement at each

other. (Def. 56.1 ¶¶ 2-17; Pl. 56.1 ¶¶ 12, 16-17, 19). Plaintiff’s claims arise




1     The facts stated herein are drawn from the parties’ submissions in connection with
      Defendants’ instant motion to amend their answer to Plaintiff’s Third Amended
      Complaint. For ease of reference, the Court refers to the submissions as follows:
      Defendants’ Memorandum of Law in Support of Defendants’ Motion to Amend Their
      Answer is referred to as “Def. MTA Br.” (Dkt. #104); Plaintiff’s letter in opposition is
      referred to as “Pl. MTA Opp.” (Dkt. #107); and Defendants’ Reply Memorandum of Law
      in Support of Defendants’ Motion to Amend Their Answer is referred to as “Def. MTA
      Reply” (Dkt. #108). The Declaration of Tristan G. Montaque in Support of Defendants’
      Motion to Amend is referred to as “Montaque Decl.” (Dkt. #106), and the general release
      the Plaintiff allegedly signed on February 29, 2016, is referred to as “General Release”
      (Dkt. #102, Ex. 2).
      The Court has also considered materials submitted by the parties in connection with
      the prior motion to compel; references to those materials are made using the citing
      conventions identified in Liverpool v. Davis, 442 F. Supp. 3d 714, 718 n.1 (S.D.N.Y.
      2020) (“Liverpool I”).


                                              2
       Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 3 of 11




out of this incident and mistreatment that allegedly occurred during and after

this event. (See generally TAC).

      On February 29, 2016, Plaintiff entered into a settlement agreement with

the City of New York (the “City”) in order to resolve Plaintiff’s claims against the

City in an unrelated lawsuit, captioned Liverpool v. City of New York and New

York City Department of Corrections, then pending in New York State Supreme

Court, Bronx County. (See Montaque Decl. ¶ 2; Pl. MTA Opp. 3; see also

General Release). As part of the settlement, Plaintiff agreed, inter alia, to

“release and forever discharge” the City and its employees from “any and all”

claims that Plaintiff “has, or now has or hereafter can, shall, or may have ...

for, upon or by reason of any matter, cause[,] or thing whatsoever that

occurred through the date of this RELEASE,” in exchange for a payment of

$15,000. (General Release). At the time Plaintiff entered into the General

Release, he was represented by counsel. (Montaque Decl. ¶ 3; Pl. MTA Opp. 2-

3). Plaintiff says that when he signed the release, and after consultation with

counsel, he understood that the release would cover “only cases already

brought against the City,” and that he did not think the release applied to the

instant suit, which had not yet been brought. (Pl. MTA Opp. 2).

      Plaintiff filed his Complaint in this action on May 22, 2017 (Dkt. #1); a

First Amended Complaint on February 6, 2018 (Dkt. #27, 29); a Second

Amended Complaint on February 13, 2018 (Dkt. #31); and a Third Amended

Complaint on March 19, 2018 (Dkt. #39). Defendants answered the TAC on

August 29, 2018. (Dkt. #47). On August 21, 2018, the Court granted


                                          3
       Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 4 of 11




Defendants leave to file their motion for summary judgment, and set a briefing

schedule. (Dkt. #46). On February 26, 2020, after an extensive delay

occasioned largely by Plaintiff’s tardiness in responding to the pending motion

for summary judgment, the Court granted in part and denied in part

Defendants’ motion for summary judgement. Liverpool I, 442 F. Supp. 3d at

721, 738.

      On May 5, 2020, the Court held a teleconference with the parties to

discuss a schedule for trial, or in the alternative, to discuss alternative dispute

resolution. (See Minute Entry for May 5, 2020). By Order dated May 5, 2020,

the Court referred the parties to Magistrate Judge Katharine H. Parker for a

settlement conference. (Dkt. #97). The parties had their first settlement

conference with Judge Parker on July 21, 2020 (see Minute Entry for July 21,

2020); a second settlement conference on September 9, 2020 (see Minute Entry

for September 9, 2020); and a third settlement conference on September 30,

2020 (see Minute Entry for September 30, 2020). At the third settlement

conference, Defendants presented the General Release to Magistrate Judge

Parker for the first time. (See Def. MTA Br. 6).

      The parties did not settle, and on October 5, 2020, Defendants filed a

letter seeking leave to file an amended answer to the TAC to assert, for the first

time, that Plaintiff’s action was barred by the General Release. (Dkt. #102).

Citing “the advanced procedural posture of the case and the extensive

discovery and motion practice already completed,” the Court requested that the

parties fully brief Defendants’ motion to amend. (Dkt. #103). Accordingly,


                                         4
       Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 5 of 11




Defendants filed their moving papers on November 4, 2020 (Dkt. #104-106);

Plaintiff’s opposition was docketed on November 17, 2020 (Dkt. #107); and

Defendants’ reply brief was filed on November 27, 2020 (Dkt. #108).

                                   DISCUSSION

A.    Applicable Law

      Federal Rule of Civil Procedure 15(a) governs pretrial amendments of the

pleadings. Rule 15(a)(2) permits a party to “amend its pleading only with the

opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

Courts are to “freely give leave when justice so requires.” Id.; see also, e.g.,

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007);

Otegbade v. N.Y.C. Admin. for Children Servs., No. 12 Civ. 6298 (KPF), 2015 WL

851631, at *2 (S.D.N.Y. Feb. 27, 2015). “This permissive standard is

consistent with [the Second Circuit’s] ‘strong preference for resolving disputes

on the merits.’” Williams v. Citigroup Inc., 659 F.3d 208, 212-13 (2d Cir. 2011)

(per curiam) (quoting New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005)).

Although “[l]eave to amend should be freely granted” pursuant to Rule 15(a)(2),

this Court “‘has the discretion to deny leave if there [is] a good reason for it,

such as futility, bad faith, undue delay, or undue prejudice to the opposing

party.’” In re Arab Bank, PLC Alien Tort Statute Litig., 808 F.3d 144, 159 (2d

Cir. 2015) (quoting Jin v. Metro. Life Ins. Co., 310 F.3d 84, 101 (2d Cir. 2002)),

as amended (Dec. 17, 2015).

      However, where amendment is sought after a court “has already filed a

scheduling order that limits the parties’ ability to amend the pleadings, ‘the



                                          5
       Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 6 of 11




lenient standard under Rule 15(a), which provides leave to amend shall be

freely given, must be balanced against the requirement in Rule 16(b) that the

Court’s scheduling order shall not be modified except upon a showing of good

cause.’” Gorman v. Covidien Sales, LLC, No. 13 Civ. 6486 (KPF), 2014 WL

7404071, at *2 (S.D.N.Y. Dec. 31, 2014) (quoting Grochowski v. Phx. Constr.,

318 F.3d 80, 86 (2d Cir. 2003)); see also Fed. R. Civ. P. 16(b)(4). “Whether

good cause exists requires the court to inquire into the ‘diligence of the moving

party.’” Gorman, 2014 WL 7404071, at *2 (quoting Holmes v. Grubman, 568

F.3d 329, 335 (2d Cir. 2009)). “Good cause is demonstrated by a showing that

despite its having exercised diligence, the applicable deadline could not have

been reasonably met by the [moving party].” Soroof Trading Dev. Co., Ltd., v.

GE Microgen, Inc., 283 F.R.D. 142, 147 (S.D.N.Y. 2012) (internal citation and

quotation marks omitted). “Thus, if the proposed amendment relies on

information that the party knew or should have known prior to the deadline,

leave to amend is properly denied.” Id.; see also Parker v. Columbia Pictures

Indus., 204 F.3d 326, 341 (2d Cir. 2000) (affirming the district court’s denial of

leave to amend where the plaintiff “had all the information necessary” to

support the claim at the time the action was commenced, and where “nothing

he learned in discovery or otherwise altered that fact”).

      Additionally, a court “may consider other relevant factors, including, in

particular, whether allowing the amendment of the pleading at this stage of the

litigation will prejudice [non-movants].” Kassner v. 2nd Ave. Delicatessen Inc.,

496 F.3d 229, 244 (2d Cir. 2007). And in certain circumstances, a court “may


                                         6
       Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 7 of 11




deny leave to amend for lack of diligence even if amendment would not

prejudice the non-movant.” Suarez v. California Nat. Living, Inc., No. 17 Civ.

9847 (VB), 2019 WL 5188952, at *2 (S.D.N.Y. Oct. 15, 2019) (citing Gullo v.

City of New York, 540 F. App’x 45, 47 (2d Cir. 2013) (summary order)).

B.    The Court Denies Defendants’ Motion to Amend

      Defendants argue that the Court should grant them leave to amend

because they have exercised diligence in pursuing amendment after discovering

the General Release, and because Plaintiff will not be prejudiced by granting

leave to amend. (Def. MTA Br. 6-7). After a careful review of the record and

caselaw, the Court finds that Defendants have not demonstrated that good

cause exists for their extensive delay in locating the General Release.

      Defendants argue that because they informed Magistrate Judge Parker

about the General Release “immediately” upon its discovery (Def. MTA Br. 6),

and informed this Court shortly thereafter (see Dkt. #102), they exercised

sufficient diligence in pursuing amendment (Def. MTA Br. 6). The Court agrees

that Defendants moved with adequate alacrity after counsel in this case finally

discovered the General Release. However, this release has been in Defendants’

possession since the inception of this case and, critically, Defendants fail to

explain their more-than-three-year delay in its production.

      “It is well-established that a party’s failure to act on previously available

information precludes a finding of good cause.” Moore v. Publicis Groupe SA,

No. 11 Civ. 1279 (ALC) (AJP), 2013 WL 4483531, at *7 & n.18 (S.D.N.Y.

Aug. 23, 2013), report and recommendation adopted sub nom. Moore v. Publicis



                                          7
       Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 8 of 11




Grp. SA, No. 11 Civ. 1279 (ALC), 2013 WL 5951903 (S.D.N.Y. Oct. 30, 2013)

(collecting cases and denying motion to amend where new evidence was in

moving party’s possession and thus could have been discovered sooner with

proper diligence); see also Gullo, 540 F. App’x at 47; Parker, 204 F.3d at 541.

Defendants do not dispute that the New York City Law Department, their

attorneys in this case, has had a copy of the General Release for the duration

of this lawsuit, nor that there is near-complete overlap among the parties in the

two cases. (See generally Def. MTA Br.; Dkt. #102). And although the Court

agrees with Defendants that allowing them to amend would not prejudice

Plaintiff (see Def. MTA Br. 7-8), Defendants have failed to establish that good

cause justifies amendment in the first place. Defendants’ only explanation for

their lack of diligence in discovering the release is that counsel in this case “did

not learn of the existence of [the General Release] because plaintiff’s prior claim

was handled by another division within the [L]aw [D]epartment.” (Dkt. #102).

However, this excuse does not establish good cause. In fact, it only

demonstrates that with proper diligence, Defendants should have uncovered

the General Release. A simple search of the files maintained by Defendants

and their counsel for Plaintiff’s name should have turned up the release,

especially if Plaintiff was a frequent litigant against the City, as Defendants

suggest. (See id. (noting that the General Release was executed by the “Early

Intervention Unit” of the Law Department’s Tort Division)).

      Defendants argue that delay alone is insufficient justification for denying

a motion to amend. (Def. MTA Br. 8-9). But the cases Defendants cite to


                                          8
       Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 9 of 11




support this argument analyze motions to amend under Rule 15’s lenient

standard, not Rule 16’s good cause standard. (See id. at 8 (citing United States

ex rel. Mar. Admin. v. Cont’l Ill. Nat’l Bank & Tr. Co. of Chicago, 889 F.2d 1248,

1254 (2d Cir. 1989); UMG Recordings, Inc. v. Lindor, No. 05 Civ. 1095 (DGT),

2006 WL 3335048, at *1 (E.D.N.Y. Nov. 9, 2006)). And Defendants’ citation to

Parker v. Columbia Pictures Industries is inapposite, as Defendants again cite to

a statement about the standard of review under Rule 15, not Rule 16. (Def.

MTA Br. 8 (citing Parker, 204 F.3d at 339 (“[W]e have held repeatedly that

“mere delay” is not, of itself, sufficient to justify denial of a Rule 15(a) motion[.]”

(emphasis added))). In fact, Parker’s analysis of motions to amend under

Rule 16’s good cause standard weighs against Defendants. In Parker, the

Second Circuit affirmed the district court’s denial of leave to amend because

the plaintiff received a copy of the policy on which his amended claims were

based when he began his employment — long before filing suit — and thus he

had the relevant information in his possession from the inception of the

lawsuit. Id. at 541. Here, too, Defendants and their counsel have had

Plaintiff’s General Release in their possession for the duration of this lawsuit,

and could have asserted this affirmative defense had they exercised diligence.

      The Court sympathizes with Defendants’ argument that they will not be

receiving the benefit that the City bargained for when it entered into the 2016

settlement agreement with Plaintiff. (See Dkt. #102). And although not

explicitly raised by Defendants here, the Court also understands that the Law

Department is a large organization, with many employees and high turnover,


                                            9
      Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 10 of 11




and that it handles many cases across several departments. Cf. Monahan v.

N.Y.C. Dep’t of Corr., 214 F.3d 275, 283 (2d Cir. 2000). 2 Nevertheless,

Defendants essentially failed to review their files on Plaintiff — for more than

three years — and in the interim, the parties engaged in extensive discovery

and litigated a motion for summary judgment. Too much time has passed and

Defendants have offered no “good cause” for their delay of more than three

years in locating a piece of paper they and their counsel have possessed since

before Plaintiff filed suit. See, e.g., Parker, 204 F.3d at 340-41; Soroof Trading

Dev. Co., Ltd., 283 F.R.D. at 147; Moore, 2013 WL 4483531, at *7; 380544

Canada, Inc. v. Aspen Tech., Inc., No. 07 Civ. 1204 (JFK), 2011 WL 4089876, at

*4-5 (S.D.N.Y. Sept. 14, 2011). Accordingly, Defendants’ motion to amend is

denied.




2     This case is distinguishable from Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275 (2d Cir.
      2000), where the Second Circuit affirmed the district court’s decision to entertain the
      City’s affirmative defense of res judicata for the first time on summary judgment due to
      lack of “material prejudice,” despite a delay in raising the issue. Id. at 282-84. In
      Monahan, Plaintiff correctional officers filed suit against the City’s Department of
      Corrections seeking to challenge the department’s sick leave policies. Id. at 282.
      However, another lawsuit, brought by the head of the correctional officers’ union,
      settled prior to the Monahan case, and the stipulation of settlement in that case covered
      the claims brought in Monahan. Id. at 281.
      Monahan does not control this case. As an initial matter, Monahan was decided under
      the more permissive Rule 15 standard. 214 F.3d at 283. Second, Defendants here
      have had the physical copy of the General Release since February 2016, which release
      only applies to Plaintiff, and presumably must have been kept with information about
      Plaintiff in Defendants’ files. By contrast, in Monahan, the Law Department needed to
      be aware of a stipulation of settlement for a case between different litigants, and the
      district court found on the record at oral argument that the requisite institutional
      knowledge was lost due to employee turnover. Id. at 283-84. Thus, setting aside that
      Monahan was not decided under Rule 16’s “good cause” standard, institutional turnover
      and general disorganization provided a more substantial cause for delay in Monahan
      than it does here, where the General Release should be directly tied to Plaintiff in
      Defendants’ files, and thus identifiable from a cursory review of Defendants’ files.


                                              10
      Case 1:17-cv-03875-KPF Document 109 Filed 12/17/20 Page 11 of 11




                                      CONCLUSION

      For the foregoing reasons, Defendants’ motion to amend their answer is

DENIED. The Clerk of Court is directed to terminate the motion at docket

entry 105. The parties are directed to submit a joint letter to the Court on or

before January 8, 2021, discussing their availability for trial in the second half

of 2021 and, as appropriate, any further interest in alternative dispute

resolution of this matter.

      The Clerk of Court is directed to send a copy of this Opinion and Order to

Plaintiff at his address of record.

      SO ORDERED.

Dated:       December 17, 2020
             New York, New York                __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




                                          11
